TRANSCONTINENTAL REALTY INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, (dollars in thousands, except share and per share amounts) Revenues: Rental and other property revenues (including $167 and $0 for the three months and $335 and $0 for the six months ended 2012 and 2011 respectively from affiliates and related parties) $ Expenses: Property operating expenses (including $249 and $372 for the three months and $541 and $625 for the six months ended 2012 and 2011 respectively from affiliates and related parties) Depreciation and amortization General and administrative (including $602 and $906 for the three months and $1,227 and $1,748,for the six months ended 2012 and 2011 respectively from affiliates and related parties) Provision on impairment of notes receivable and real estate assets - - Advisory fee to affiliate Total operating expenses Operating income Other income (expense): Interest income (including $3,866 and $700 for the three months and $7,091 and $1,051 for the six months ended 2012 and 2011 respectively from affiliates and related parties) Other income (including $1,500 and $0 for the three months and $3,000 and $0 for the six months ended 2012 and 2011 respectively from affiliates and related parties) Mortgage and loan interest (including $1,107 and $1,269 for the three months and $1,861 and $1,567 for the six months ended 2012 and 2011 respectively from affiliates and related parties) Loss on the sale of investments ) Earnings from unconsolidated subsidiaries and investees 9 ) 57 Total other expenses ) Loss before gain on land sales, non-controlling interest, and taxes ) Gain on land sales Income (loss) from continuing operations before tax ) ) ) Income tax benefit (expense) ) ) Net income (loss) from continuing operations ) ) ) Discontinued operations: Loss from discontinued operations ) Gain (loss) on sale of real estate from discontinued operations ) ) Income tax benefit (expense) from discontinued operations ) ) Net income (loss) from discontinued operations ) ) Net income (loss) Net (income) loss attributable to non-controlling interest ) 45 ) Net income (loss) attributable to Transcontinental Realty Investors, Inc. ) ) ) Preferred dividend requirement ) Net income (loss) applicable to common shares $ $ ) $ ) $ ) Earnings per share - basic Income (loss) from continuing operations $ $ ) $ ) $ ) Income (loss) from discontinued operations ) ) Net income (loss) applicable to common shares $ $ ) $ ) $ ) Earnings per share - diluted Income (loss) from continuing operations $ $ ) $ ) $ ) Income (loss) from discontinued operations ) ) Net income (loss) applicable to common shares $ $ ) $ ) $ ) Weighted average common share used in computing earnings per share Weighted average common share used in computing diluted earnings per share Amounts attributable to Transcontinental Realty Investors, Inc. Income (loss) from continuing operations $ $ ) $ ) $ ) Income (loss) from discontinued operations ) ) Net income (loss) $ $ ) $ ) $ ) TRANSCONTINENTAL REALTY INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, (dollars in thousands, except share and par value amounts) Assets Real estate, at cost $ $ Real estate held for sale at cost, net of depreciation ($3,417 for 2012 and $1,752 for 2011) Real estate subject to sales contracts at cost, net of depreciation ($15,483 for 2012 and $7,213 for 2011) Less accumulated depreciation ) ) Total real estate Notes and interest receivable Performing (including $79,204 in 2012 and $78,852 in 2011 from affiliates and related parties) Non-performing (including $0 in 2012 and $0 in 2011 from affiliates and related parties) Less allowance for estimated losses (including $2,097 in 2012 and $2,097 in 2011 from affiliates and related parties) ) ) Total notes and interest receivable Cash and cash equivalents Investments in unconsolidated subsidiaries and investees Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Notes and interest payable $ $ Notes related to assets held for sale Notes related to subject to sales contracts Stock-secured notes payable Affiliate payables Deferred gain (from sales to related parties) Accounts payable and other liabilities (including $1,887 in 2012 and $1,746 in 2011 from affiliates and related parties) Shareholders’ equity: Preferred stock, Series C: $.01 par value, authorized 10,000,000 shares, issued and outstanding 30,000 shares in 2012 and 2011 respectively (liquidation preference $100 per share).Series D: $.01 par value, authorized, issued and outstanding 100,000 shares in 2012 and 2011 respectively. 1 1 Common stock, $.01 par value, authorized 10,000,000 shares; issued 8,413,669 shares in 2012 and 2011, and outstanding 8,413,469 shares in 2012 and 2011. 84 84 Treasury stock at cost; 200 shares in 2012 and 2011 (2
